               Case 1:19-cv-10023-KPF Document 50 Filed 01/27/20 Page 1 of 2

   NEW YORK                                                                                                         ATLANTA
    LONDON                                                                                                         BALTIMORE
   SINGAPORE                                                                                                      WILMINGTON
 PHILADELPHIA                                      FIRM and AFFILIATE OFFICES                                         MIAMI
    CHICAGO                                                                                                       BOCA RATON
WASHINGTON, DC                                                                                                    PITTSBURGH
 SAN FRANCISCO                                                                                                      NEWARK
                                                 ANTHONY J. COSTANTINI
 SILICON VALLEY                                                                                                    LAS VEGAS
                                                DIRECT DIAL: +1 212 692 1032
   SAN DIEGO                                   PERSONAL FAX: +1 212 202 4715                                      CHERRY HILL
   SHANGHAI                                  E-MAIL AJCostantini@duanemorris.com                                  LAKE TAHOE
    BOSTON                                                                                                         MYANMAR
   HOUSTON                                          www.duanemorris.com                                               OMAN
  LOS ANGELES                                                                                               A GCC REPRESENTATIVE OFFICE
                                                                                                                 OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                                  MEXICO CITY
                                                                                                                 ALLIANCE WITH
                                                                                                             MIRANDA & ESTAVILLO
                                                                                                                   SRI LANKA

January 24, 2020                                                                                                 ALLIANCE WITH
                                                                                                            GOWERS INTERNATIONAL


VIA EMAIL
The Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
                                                                                MEMO ENDORSED
New York, New York 10007

          Re:      Lovati et al v. Petroleos de Venezuela, S.A., 20-Civ-00269;
                   Petroleos de Venezuela, S.A. v. MUFG Union Bank, N.A.,
                   19-Civ-10023 (related)


Your Honor:

        We represent the plaintiffs in the above-captioned Lovati case, which you have accepted as
related to Petroleos de Venezuela, S.A. v. MUFG Union Bank, 19-Civ-10023 (“MUFG case”). Both
of these cases concern the legality of the 2020 bonds issued by Petroleos de Venezuela, S.A.
(“PDVSA”). We are aware that you have approved a schedule for the MUFG case, and we have no
desire to add to the burdens of the Court or the respective litigants.

        We have been contacted by counsel for PDVSA, and discussed a possible stay at the Lovati
case, pending the outcome of the MUFG case. We would be amenable to such a stay, provided that
we have contemporaneous access to all discovery in the MUFG case, including attendance at any
depositions. Since any such resolution would involve the Court and all the parties to the MUFG
case, some of whom are not parties to the Lovati litigation, we would respectfully request a
conference with the Court attended by all parties to either of the cases involving the 2020 Bonds. We
have copied all counsel on this request.




D UANE M ORRIS LLP
1540 BROADWAY      NEW YORK, NY 10036-4086                                      PHONE: +1 212 692 1000   FAX: +1 212 692 1020
DM3\6309831 1
                 Case 1:19-cv-10023-KPF Document 50 Filed 01/27/20 Page 2 of 2



 The Honorable Katherine Polk Failla
 January 24, 2020
 Page 2

           Thank you for your consideration of our proposal.

                                               Very truly yours,

                                               /s/ Anthony J. Costantini
                                               Anthony J. Costantini

 AJC/gg

 cc: Kurt W. Hansson, Esq.
     James R. Bliss, Esq.
     James Worthington, Esq.
     Tariq Mundiya, Esq.
     Christopher J. Clark, Esq.


Application GRANTED. The parties in this case and in Petroleos de
Venezuela, S.A. v. MUFG Union Bank, No. 19 Civ. 10023, are ORDERED to
appear for a conference to discuss a potential stay in the instant case
and Plaintiff's access to discovery in the related case on February 6,
2020, at 4:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse,
40 Foley Square, New York, New York. Given that Defendant PdVSA has yet
to appear in the instant case and none of the defendants in the related
case are parties to this case, the Court ORDERS Plaintiffs to give prompt
notice to all parties in the related case of the scheduled conference.

Dated:             January 24, 2020                    SO ORDERED.
                   New York, New York




                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE




 DM3\6309831 1
